Exhibit 10.2

 

EXECUTION COPY

 

GUARANTY

 

Dated as of February 12, 2010

 

From

 

GEOKINETICS, INC.,

 

THE OTHER GUARANTORS REFERRED TO HEREIN

 

AND

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,

 

as Guarantors

 

in favor of

 

THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

Page

 

 

 

Section 1.   Guaranty; Limitation of Liability

 

1

 

 

 

Section 2.   Guaranty Absolute

 

2

 

 

 

Section 3.   Waivers and Acknowledgments

 

3

 

 

 

Section 4.   Subrogation

 

3

 

 

 

Section 5.   Payments Free and Clear of Taxes, Etc.

 

4

 

 

 

Section 6.   Representations and Warranties

 

4

 

 

 

Section 7.   Covenants

 

5

 

 

 

Section 8.   Amendments, Guaranty Supplements, Etc.

 

5

 

 

 

Section 9.   Notices, Etc.

 

5

 

 

 

Section 10.   No Waiver; Remedies

 

5

 

 

 

Section 11.   Right of Set-off

 

6

 

 

 

Section 12.   Indemnification

 

6

 

 

 

Section 13.   Subordination

 

6

 

 

 

Section 14.   Continuing Guaranty; Assignments under the Credit Agreement

 

7

 

 

 

Section 15.   Execution in Counterparts

 

7

 

 

 

Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

8

 

 

 

Exhibit A - Guaranty Supplement

 

 

 

--------------------------------------------------------------------------------


 

GUARANTY

 

GUARANTY dated as of February 12, 2010 made by GEOKINETICS INC., a Delaware
corporation (the “Parent”), the other Persons listed on the signature
pages hereof and the Additional Guarantors (as defined in Section 8(b)) (the
Parent, such Persons so listed and the Additional Guarantors being,
collectively, the “Guarantors” and, individually, each a “Guarantor”) in favor
of the Secured Parties (as defined in the Credit Agreement referred to below).

 

PRELIMINARY STATEMENT.  Geokinetics Holdings USA, Inc., a Delaware corporation
(the “Company”) is party to that certain Credit Agreement dated as of
February 12, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) with certain Lenders party
thereto and Royal Bank of Canada, as Collateral Agent and as Administrative
Agent for such Lenders.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned in the Credit Agreement.

 

Each Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Credit Agreement.  It is a condition precedent
to the making of Loans by the Lenders and the issuance of Letters of Credit by
the L/C Issuers under the Credit Agreement, the entry by the Hedge Banks into
Secured Hedge Agreements from time to time and the arrangement of cash
management arrangements by the Cash Management Banks that each Guarantor shall
have executed and delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement, the Hedge Banks to enter into Secured Hedge Agreements from
time to time and the Cash Management Banks to enter into cash management
arrangements from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

 

Section 1.  Guaranty; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty or any other Loan Document.  Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 


(B)   EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH OTHER SECURED PARTY, HEREBY CONFIRMS THAT IT IS THE INTENTION OF
ALL SUCH PERSONS THAT THIS GUARANTY AND THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER NOT CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES OF
BANKRUPTCY LAW (AS HEREINAFTER DEFINED), THE UNIFORM FRAUDULENT CONVEYANCE ACT,
THE UNIFORM FRAUDULENT TRANSFER ACT OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW
TO THE EXTENT APPLICABLE TO THIS GUARANTY AND THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER.  TO EFFECTUATE THE FOREGOING INTENTION, THE ADMINISTRATIVE AGENT, THE
OTHER SECURED PARTIES AND THE GUARANTORS HEREBY

 

--------------------------------------------------------------------------------


 


IRREVOCABLY AGREE THAT THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY AT
ANY TIME SHALL BE LIMITED TO THE MAXIMUM AMOUNT AS WILL RESULT IN THE
OBLIGATIONS OF SUCH SUBSIDIARY GUARANTOR UNDER THIS GUARANTY NOT CONSTITUTING A
FRAUDULENT TRANSFER OR CONVEYANCE.  FOR PURPOSES HEREOF, “BANKRUPTCY LAW” MEANS
ANY PROCEEDING UNDER DEBTOR RELIEF LAWS.


 


(C)   EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IN THE
EVENT ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO ANY SECURED PARTY UNDER THIS
GUARANTY OR ANY OTHER GUARANTY, SUCH GUARANTOR WILL CONTRIBUTE, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER GUARANTOR AND EACH OTHER
GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE AMOUNT PAID TO THE SECURED PARTIES
UNDER OR IN RESPECT OF THE LOAN DOCUMENTS.


 

Section 2.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto.  The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS
RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR OTHERWISE;


 


(C)           ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL
OR ANY OTHER COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR
CONSENT TO DEPARTURE FROM, ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED
OBLIGATIONS;


 


(D)           ANY MANNER OF APPLICATION OF COLLATERAL OR ANY OTHER COLLATERAL,
OR PROCEEDS THEREOF, TO ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER
OF SALE OR OTHER DISPOSITION OF ANY COLLATERAL OR ANY OTHER COLLATERAL FOR ALL
OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF ANY LOAN PARTY
UNDER THE LOAN DOCUMENTS OR ANY OTHER ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES;


 


(E)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
STRUCTURE OR EXISTENCE OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(F)            ANY FAILURE OF ANY SECURED PARTY TO DISCLOSE TO ANY LOAN PARTY
ANY INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY NOW OR
HEREAFTER KNOWN TO SUCH SECURED PARTY (EACH GUARANTOR WAIVING ANY DUTY ON THE
PART OF THE SECURED PARTIES TO DISCLOSE SUCH INFORMATION);

 

2

--------------------------------------------------------------------------------


 


(G)           THE FAILURE OF ANY OTHER PERSON TO EXECUTE OR DELIVER THIS
GUARANTY, ANY GUARANTY SUPPLEMENT (AS HEREINAFTER DEFINED) OR ANY OTHER GUARANTY
OR AGREEMENT OR THE RELEASE OR REDUCTION OF LIABILITY OF ANY GUARANTOR OR OTHER
GUARANTOR OR SURETY WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR


 


(H)           ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE
OF LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY ANY
SECURED PARTY THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY LOAN PARTY OR ANY OTHER GUARANTOR OR SURETY.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

Section 3.  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 


(B)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
RIGHT TO REVOKE THIS GUARANTY AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING
IN NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN
THE FUTURE.


 


(C)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
(I) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION
OF REMEDIES BY ANY SECURED PARTY THAT IN ANY MANNER IMPAIRS, REDUCES, RELEASES
OR OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER RIGHTS OF SUCH
GUARANTOR TO PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR
OR ANY OTHER PERSON OR ANY COLLATERAL AND (II) ANY DEFENSE BASED ON ANY RIGHT OF
SET-OFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF SUCH
GUARANTOR HEREUNDER.


 


(D)           EACH GUARANTOR ACKNOWLEDGES THAT THE COLLATERAL AGENT MAY, WITHOUT
NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND WITHOUT AFFECTING THE LIABILITY OF
SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE UNDER ANY MORTGAGE BY NONJUDICIAL
SALE, AND EACH GUARANTOR HEREBY WAIVES ANY DEFENSE TO THE RECOVERY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES AGAINST SUCH GUARANTOR OF ANY
DEFICIENCY AFTER SUCH NONJUDICIAL SALE AND ANY DEFENSE OR BENEFITS THAT MAY BE
AFFORDED BY APPLICABLE LAWS.


 


(E)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
DUTY ON THE PART OF ANY SECURED PARTY TO DISCLOSE TO SUCH GUARANTOR ANY MATTER,
FACT OR THING RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY OR ANY
OF ITS SUBSIDIARIES NOW OR HEREAFTER KNOWN BY SUCH SECURED PARTY.


 


(F)            EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL
DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE
LOAN DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 2 AND THIS SECTION 3
ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 

Section 4.  Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan

 

3

--------------------------------------------------------------------------------


 

Party or any other insider guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s Obligations under or in respect
of this Guaranty or any other Loan Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, all Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated and all Cash Management Obligations shall have been satisfied in
full.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Guaranty,
such amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) any Commitments and outstanding Letters of Credit under the Credit
Agreement shall have been terminated, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

Section 5.  Payments Free and Clear of Taxes, Etc.  Any and all payments by or
on account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower are required to be made free and clear of Taxes and
Other Taxes pursuant to Section 3.01 of the Credit Agreement.

 

Section 6.  Representations and Warranties.  Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

 


(A)           THERE ARE NO CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
GUARANTY THAT HAVE NOT BEEN SATISFIED OR WAIVED.


 


(B)           SUCH GUARANTOR HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
SECURED PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
GUARANTY AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND
SUCH GUARANTOR HAS ESTABLISHED ADEQUATE MEANS OF OBTAINING FROM EACH OTHER LOAN
PARTY ON A CONTINUING BASIS INFORMATION PERTAINING TO, AND IS NOW AND ON A
CONTINUING BASIS WILL BE COMPLETELY FAMILIAR WITH, THE BUSINESS, CONDITION
(FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES AND PROSPECTS OF
SUCH OTHER LOAN PARTY.

 

4

--------------------------------------------------------------------------------


 

Section 7.  Covenants.  Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding, any Lender shall have any Commitment or any Secured Hedge
Agreement shall be in effect or any Cash Management Obligations shall be
outstanding, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.

 

Section 8.  Amendments, Guaranty Supplements, Etc.  (a)  No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all of the Lenders
(other than a Lender that is, at such time, a Defaulting Lender), (i) reduce or
limit the obligations of any Guarantor hereunder, release any Guarantor
hereunder or otherwise limit any Guarantor’s liability with respect to the
Obligations owing to the Secured Parties under or in respect of the Loan
Documents, (ii) postpone any date fixed for payment hereunder, (iii) change the
number of Secured Parties or the percentage of (x) the Commitments, (y) the
aggregate unpaid principal amount of the Loans or (z) the aggregate Available
Amount of outstanding Letters of Credit that, in each case, shall be required
for the Secured Parties or any of them to take any action hereunder or
(iv) release all or substantially all of the Collateral in any transaction or
series of related transactions.  Upon the sale of a Guarantor to the extent
permitted in accordance with the terms of the Loan Documents, such Guarantor
shall be automatically released from this Guaranty.

 


(B)   UPON THE EXECUTION AND DELIVERY BY ANY PERSON OF A GUARANTY SUPPLEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO (EACH, A “GUARANTY SUPPLEMENT”),
(I) SUCH PERSON SHALL BE REFERRED TO AS AN “ADDITIONAL GUARANTOR” AND SHALL
BECOME AND BE A GUARANTOR HEREUNDER, AND EACH REFERENCE IN THIS GUARANTY TO A
“GUARANTOR” SHALL ALSO MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GUARANTOR, AND
EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO A “GUARANTOR” SHALL ALSO MEAN AND
BE A REFERENCE TO SUCH ADDITIONAL GUARANTOR, AND (II) EACH REFERENCE HEREIN TO
“THIS GUARANTY”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THIS
GUARANTY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE “GUARANTY”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THIS GUARANTY,
SHALL MEAN AND BE A REFERENCE TO THIS GUARANTY AS SUPPLEMENTED BY SUCH GUARANTY
SUPPLEMENT.


 

Section 9.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including facsimile transmission, and, to the
extent permitted under Section 11.02(e) of the Credit Agreement, in an
electronic medium as specified therein) and mailed, faxed or delivered to it, if
to any Guarantor, addressed to it in care of the Borrower at the Borrower’s
address specified in Section 11.02 of the Credit Agreement, if to any Agent or
any Lender, at its address specified in Section 11.02 of the Credit Agreement,
if to any Hedge Bank, at its address specified in the Secured Hedge Agreement to
which it is a party, or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party.  All such
notices and other communications shall, when mailed or faxed, be effective when
deposited in the mails, transmitted by facsimile, respectively.  Delivery by
facsimile or by electronic transmission of a .pdf copy of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

 

Section 10.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the

 

5

--------------------------------------------------------------------------------


 

exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

Section 11.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 9.02 of the Credit Agreement to
authorize the Administrative Agent to declare the Loans and Notes due and
payable pursuant to the provisions of said Section 9.02, each Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender or such Affiliate to or for the credit or the account of any
Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Lender shall have made any demand under this Guaranty or any other Loan
Document and although such Obligations may be unmatured.  Each Agent and each
Lender agrees promptly to notify such Guarantor after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender and their respective Affiliates
may have.

 

Section 12.  Indemnification.  (a)  Without limitation on any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify and hold
harmless each Agent-Related Person, each Secured Party and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees, and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, taxes, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with or resulting from this Guaranty (including, without limitation,
enforcement of this Guaranty), except to the extent such liability, obligation,
loss, damage, penalty, claim, demand, action, judgment, suit, cost, expense or
disbursement is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.

 


(B)           EACH GUARANTOR HEREBY ALSO AGREES THAT NONE OF THE INDEMNITEES
SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR
OTHERWISE) TO ANY OF THE GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS, AND
EACH GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY INDEMNITEE ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE FACILITIES, THE ACTUAL OR
PROPOSED USE OF THE PROCEEDS OF THE LOANS OR THE LETTERS OF CREDIT, THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(C)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OF THE OTHER AGREEMENTS
OF ANY GUARANTOR UNDER THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, THE
AGREEMENTS AND OBLIGATIONS OF EACH GUARANTOR CONTAINED IN SECTION 1(A) (WITH
RESPECT TO ENFORCEMENT EXPENSES), THE LAST SENTENCE OF SECTION 2, SECTION 5 AND
THIS SECTION 12 SHALL SURVIVE THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS
AND ALL OF THE OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY.


 

Section 13.  Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

 

6

--------------------------------------------------------------------------------


 


(A)           PROHIBITED PAYMENTS, ETC.  EXCEPT DURING THE CONTINUANCE OF A
DEFAULT (INCLUDING THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY), EACH GUARANTOR MAY RECEIVE
REGULARLY SCHEDULED PAYMENTS FROM ANY OTHER LOAN PARTY ON ACCOUNT OF THE
SUBORDINATED OBLIGATIONS.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY DEFAULT (INCLUDING THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER
ANY BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY), HOWEVER, UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE AGREES, NO GUARANTOR SHALL DEMAND, ACCEPT OR TAKE
ANY ACTION TO COLLECT ANY PAYMENT ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.


 


(B)           PRIOR PAYMENT OF GUARANTEED OBLIGATIONS.  IN ANY PROCEEDING UNDER
ANY BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY, EACH GUARANTOR AGREES THAT
THE SECURED PARTIES SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH OF ALL
GUARANTEED OBLIGATIONS (INCLUDING ALL INTEREST AND EXPENSES ACCRUING AFTER THE
COMMENCEMENT OF A PROCEEDING UNDER ANY BANKRUPTCY LAW, WHETHER OR NOT
CONSTITUTING AN ALLOWED CLAIM IN SUCH PROCEEDING (“POST PETITION INTEREST”))
BEFORE SUCH GUARANTOR RECEIVES PAYMENT OF ANY SUBORDINATED OBLIGATIONS.


 


(C)           TURN-OVER.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
DEFAULT (INCLUDING THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY), EACH GUARANTOR SHALL, IF THE
ADMINISTRATIVE AGENT SO REQUESTS, COLLECT, ENFORCE AND RECEIVE PAYMENTS ON
ACCOUNT OF THE SUBORDINATED OBLIGATIONS AS TRUSTEE FOR THE SECURED PARTIES AND
DELIVER SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT ON ACCOUNT OF THE GUARANTEED
OBLIGATIONS (INCLUDING ALL POST PETITION INTEREST), TOGETHER WITH ANY NECESSARY
ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER, BUT WITHOUT REDUCING OR AFFECTING
IN ANY MANNER THE LIABILITY OF SUCH GUARANTOR UNDER THE OTHER PROVISIONS OF THIS
GUARANTY.


 


(D)           ADMINISTRATIVE AGENT AUTHORIZATION.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY DEFAULT (INCLUDING THE COMMENCEMENT AND
CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW RELATING TO ANY OTHER
LOAN PARTY), THE ADMINISTRATIVE AGENT IS AUTHORIZED AND EMPOWERED (BUT WITHOUT
ANY OBLIGATION TO SO DO), IN ITS DISCRETION, (I) IN THE NAME OF EACH GUARANTOR,
TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN RESPECT OF, SUBORDINATED
OBLIGATIONS AND TO APPLY ANY AMOUNTS RECEIVED THEREON TO THE GUARANTEED
OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION INTEREST), AND (II) TO REQUIRE
EACH GUARANTOR (A) TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN RESPECT OF,
SUBORDINATED OBLIGATIONS AND (B) TO PAY ANY AMOUNTS RECEIVED ON SUCH OBLIGATIONS
TO THE ADMINISTRATIVE AGENT FOR APPLICATION TO THE GUARANTEED OBLIGATIONS
(INCLUDING ANY AND ALL POST PETITION INTEREST).


 

Section 14.  Continuing Guaranty; Assignments under the Credit Agreement.  This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns.  Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 11.07 of the
Credit Agreement.  No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Secured Parties.

 

Section 15.  Execution in Counterparts.  This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties

 

7

--------------------------------------------------------------------------------


 

thereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty by facsimile or an electronic transmission of a .pdf copy thereof shall
be effective as delivery of an original executed counterpart of this Guaranty.

 

Section 16.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 


(B)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE GUARANTORS, THE SECURED PARTIES, THE AGENTS OR ANY OF THEM WITH
RESPECT TO THIS GUARANTY WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
EACH GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.


 


(C)           WAIVER OF RIGHT TO TRIAL BY JURY.  EACH GUARANTOR HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE GUARANTORS, THE
SECURED PARTIES, THE AGENTS OR ANY OF THEM WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH GUARANTOR AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY OF THE GUARANTORS, THE SECURED PARTIES OR THE
AGENTS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 16(C) WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.


 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

GEOKINETICS INC.

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:  Scott A. McCurdy

 

Title:  Vice President and Chief Financial Officer

 

 

 

 

 

GEOKINETICS HOLDINGS USA, INC.

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

ADVANCED SEISMIC TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

GEOKINETICS ACQUISITION COMPANY

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

GEOKINETICS MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

GEOKINETICS PROCESSING, INC.

 

 

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

GEOKINETICS SERVICES CORP.

 

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

GEOKINETICS USA, INC.

 

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

GEOKINETICS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

 

 

 

 

GEOKINETICS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name: Scott A. McCurdy

 

Title: Vice President

 

2

--------------------------------------------------------------------------------


 

Exhibit A

To The

Guaranty

 

FORM OF GUARANTY SUPPLEMENT

 

 

,

 

 

Royal Bank of Canada,
as Administrative Agent under the Credit Agreement
referred to below

 

Royal Bank of Canada

P.O. Box 50, 200 Bay Street

Royal Bank Plaza

12th Floor, S. Tower

Toronto, Ontario M5J 2W7

Attention: Manager, Agency Services Group

Facsimile:      416-842-4023

 

Ladies and Gentlemen:

 

Reference is made to the (i) Credit Agreement dated as of February 11, 2010 (the
“Credit Agreement”) among GEOKINETICS HOLDINGS USA, INC., a Delaware corporation
(the “Company”), the Lenders party thereto and ROYAL BANK OF CANADA, as
Collateral Agent and as Administrative Agent and (ii) Guaranty dated as of
February 11, 2010 by the Parent and each of the other Guarantors referred to
therein (such Guaranty, as in effect on the date hereof and as it may hereafter
be amended, supplemented or otherwise modified from time to time, together with
this Guaranty Supplement, being the “Guaranty”).  The capitalized terms defined
in the Guaranty or in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.

 

Section 1.  Guaranty; Limitation of Liability.  (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
reasonable fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any, subject to the Credit Agreement, and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty or any other Loan Document.  Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

 

(b)           The undersigned, and by its acceptance of this Guaranty
Supplement, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such

 

--------------------------------------------------------------------------------


 

Persons that this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder.  To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.

 

(c)           The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty Supplement, the Guaranty or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by applicable law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

 

Section 2.  Obligations Under the Guaranty.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

Section 3.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.

 

Section 4.  Delivery by Facsimile; Electronic Transmission.  Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
facsimile or electronic transmission of a .pdf copy shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 


(B)                   ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS GUARANTY
SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE UNDERSIGNED, THE SECURED PARTIES OR THE AGENTS WITH RESPECT TO THIS
GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE UNDERSIGNED HERETO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE UNDERSIGNED IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

 

--------------------------------------------------------------------------------


 


(C)                   WAIVER OF RIGHT TO TRIAL BY JURY.  THE UNDERSIGNED HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE UNDERSIGNED,
THE SECURED PARTIES, THE AGENTS OR ANY OF THEM WITH RESPECT TO THIS GUARANTY
SUPPLEMENT OR ANY OTHER LOAN DOCUMENT WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE UNDERSIGNED HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY OF THE UNDERSIGNED, THE
SECURED PARTIES OR THE AGENTS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 5(C) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
UNDERSIGNED TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

 

By

 

 

--------------------------------------------------------------------------------